Citation Nr: 9901470	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-454 94A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for acute thrombosis of 
the left femoral popliteal artery with above knee amputation 
secondary to internal derangement of the left knee, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from October 1945 to November 
1946.

The veteran was service connected for acute thrombosis of the 
left femoral popliteal artery with above knee amputation 
secondary to service-connected internal derangement of the 
left knee pursuant to Diagnostic Codes 7199-5162 in a 
February 1995 rating decision.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a September 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona which denied the veterans claim 
for an increased disability rating.

The Board notes that the veterans appeal also included a 
claim for individual unemployability.  Entitlement to 
individual unemployability was granted in a June 1998 rating 
decision.  Therefore, this issue has been favorably resolved 
and need not be addressed by the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant has made no specific contentions.  He contends, 
in essence, that his left leg amputation has been 
inaccurately and inappropriately rated and that he is 
entitled to an increased rating for this disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the appellant's claim for an increased 
evaluation for acute thrombosis of the left femoral popliteal 
artery with above knee amputation secondary to internal 
derangement of the left knee.  Therefore, the veterans claim 
is denied.


FINDING OF FACT

The veteran has a left above knee amputation at the middle or 
lower third of the thigh.


CONCLUSION OF LAW

The criteria for an increased evaluation for the left above 
knee amputation have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§  4.71a, Diagnostic Codes 
5161, 5162 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service-
connected disability, the veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Proscelle, 2 Vet. 
App. at 631, 632; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has stated that the symptoms of his 
service-connected left leg disability have increased.  The 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).


Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board finds that the statutory duty of the VA to assist the 
veteran in the development of his claim has been fulfilled.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, medical 
records pertaining to the disability in question have been 
obtained and he has been accorded a VA compensation and 
pension examination in April 1998.

Relevant Law and Regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual background

The veterans right leg was amputated above the knee in 1969.

In December 1996, the veteran underwent a VA orthopedic 
examination.  It was noted that in November 1996, the 
veterans stump measured 11 inches from the greater 
trochanter.  The veteran had complaints of pain in his stump.  
He had no radicular symptoms.  Physical examination showed 
that the skin of the stump was in good condition as was the 
circulation of the skin and stump.  There was tenderness in 
one area posteriorly.  Length of the stump on the left was 8 
4/5 inches versus 13 ½ inches on the right.   

The examiner at a January 1997 VA general medical examination 
noted that the veterans stump was in good condition and that 
there was a bounding femoral pulse.

In April 1998, the veteran underwent a VA joints examination.  
Measurements of the left stump from the perineum to the end 
of the bone was about 7 inches in length.  The examiner 
indicated that the amputation level was at the junction of 
the middle and distal third of the left femur as compared to 
the right.

Analysis

According to the applicable criteria, amputation of a lower 
extremity warrants a 60 percent evaluation if the point of 
the amputation is within the middle or lower one-third of the 
thigh.  An amputation of a lower extremity at the thigh 
warrants an 80 percent evaluation if the point of amputation 
is at or above a point one-third of the distance from the 
perineum to the knee joint, measured from the perineum.  
38 C.F.R. Part 4, Codes 5161, 5162 (1998).


After a careful review of the evidence of record, it is found 
that an increased evaluation for the left above knee 
amputation is not warranted.  The evidence does not establish 
that the point of amputation is at or above a point one-third 
of the distance from the perineum to the knee joint, measured 
from the perineum, as is required to justify an 80 percent 
evaluation.  Rather, the evidence demonstrates that at the 
most recent VA examination dated in April 1998, the examiner 
specifically indicated that the amputation level was at the 
junction of the middle and distal third of the left femur as 
compared to the right.  Therefore, the evidence does not show 
entitlement to an increased evaluation at this time.

The Board has given consideration to evaluating the 
appellants service-connected  disability under a different 
Diagnostic Code.  The Board notes that the assignment of a 
particular Diagnostic Code is completely dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc). One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individuals relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board finds that the Diagnostic Codes pertaining to 
amputation of a lower extremity at the thigh are obviously 
the most appropriate schedular criteria for the evaluation of 
the appellants lower extremity amputation.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1997).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (1997).  The U.S. Court of Veterans Appeals 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  However, because the 
veterans rating is not predicated on loss of motion, 38 
C.F.R. §§ 4.40 and 4.45 are not for application.  See Johnson 
v. Brown, 9 Vet. App. 7,11 (1995).

The Board notes that the veteran has presented no specific 
evidence and argument which supports or even suggests the 
assignment of  higher disability rating.

In summary, the preponderance of the evidence is against the 
veterans claim for an increased evaluation for the service-
connected left above knee amputation.  Therefore, the 
veterans claim is denied.


ORDER

Increased rating for acute thrombosis of the left femoral 
popliteal artery with above knee amputation secondary to 
internal derangement of the left knee is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
